     Case 1:03-md-01570-GBD-SN Document 7109 Filed 09/13/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 In re Terrorist Attacks on September 11,         03 MDL 1570 (GBD)(SN)
 2001                                             ECF Case


This document relates to:

Ashton et al. v. al Qaeda Islamic Army, et al., 02-cv-6977 (GBD)(SN) (and member case
Hugh A. Chairnoff, et al. v. Islamic Republic of Iran, 1:18-cv-12370(GBD) (SN)))

                          NOTICE OF MOTION UNDER RULE 21

         PLEASE TAKE NOTICE that, by and through her undersigned counsel and upon the

accompanying Affidavit of Joseph Peter Drennan executed on September 1, 2021, and all prior

pleadings and proceedings had herein, Plaintiff Elizabeth Parks respectfully moves this Court

pursuant to Rule 21 of the Federal Rules of Civil Procedure for an order dismissing her as a party

to the above-captioned Hugh A. Chairnoff, et al. v. Islamic Republic of Iran, 1:18-cv-12370

(GBD)(SN), and for such other and further relief as the Court deems just and proper.

Dated:    September 13, 2021
          White Plains, New York             FLEISCHMAN BONNER & ROCCO LLP

                                             By: /s/ James P. Bonner
                                             James P. Bonner (jbonner@fbrllp.com)
                                             Patrick L. Rocco (procco@fbrllp.com)
                                             Susan M. Davies (sdavies@fbrllp.com)
                                             81 Main Street, Suite 515
                                             White Plains, New York 10601
                                             Telephone: 908-516-2066

                                             Joseph Peter Drennan (admitted pro hac vice)
                                             218 North Lee Street, Third Floor
                                             Alexandria, Virginia 22314-2631
                                             Telephone: (703) 519-3773
                                             Telecopier: (703) 997-2591
                                             Mobile: (540) 226-0777
                                             joseph@josephpeterdrennan.com
Case 1:03-md-01570-GBD-SN Document 7109 Filed 09/13/21 Page 2 of 2




                              Patrick M. Donahue (admitted pro hac vice)
                              P. Joseph Donahue (admitted pro hac vice)
                              Thomas P. Donahue (admitted pro hac vice)
                              THE DONAHUE LAW FIRM, LLC
                              18 West Street
                              Annapolis, MD 21401
                              Telephone: (410) 280-2023
                              pmd@thedonahuelawfirm.com
                              pjd@thedonahuelawfirm.com
                              tpd@thedonahuelawfirm.com

                              P. York McLane (admitted pro hac vice)
                              LAW OFFICE OF P. YORK MCLANE
                              14015 Park Dr., Ste. 111
                              Tomball, Texas 77377
                              yorkmclane@yahoo.com

                              Counsel for Plaintiff Elizabeth Parks




                                 2
